DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on March 12, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed on December 15, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 2-3, 5, 7, 12-15 and 17 have been canceled. Claims 1, 4, 6, 8-11 and 16 are pending. Claims 8-9, 11 and 16 have been withdrawn. Claims 1, 6, 10, 11 have been amended. Claims 1, 4, 6 and 10 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 has been received.  The submission was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as evidenced by Parmar et al. "Stressed out: endogenous aldehydes damage hematopoietic stem cells." Cell Stem Cell 11.5 (2012): 583-584 (hereinafter Parmar, reference of record).  The claims recite a method for promoting the migration of bone marrow-derived hematopoietic stem cells into the peripheral blood of a subject excluding humans, comprising administering a short-chain fatty acid. This rejection is maintained for the same reasons as described in the office action mailed on December 15, 2020. A response to applicant’s arguments is found below.
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

Claim 10 describes a method for promoting the migration of bone marrow-derived hematopoietic stem cells into the peripheral blood of a subject excluding humans, comprising administering a short-chain fatty acid, wherein the short-chain fatty acid is acetic acid, propionic acid or butyric acid. Claim 10 is directed to one of the statutory categories comprising a process (step 1). The judicial exception recited in claim 10 includes the natural phenomenon of acetates enhancing the mobility of hematopoietic stem cells. Thus, claim 10 is directed to a judicial exception (step 2A, prong 1, “natural phenomenon”) since acetate exists endogenously within all cells including hematopoietic stem cells. Furthermore, acetic acid and salts thereof contribute to a number of endogenous functions and are byproducts of important cellular processes. 
Accordingly, the method for promoting the migration of bone marrow-derived hematopoietic stem cells into the peripheral blood comprising administering a short-chain fatty acid does not have markedly different characteristics from those processes that occur within stem cells which exist endogenously. Claim 10 does not integrate into a particular application outside of what could feasibly step 2A, prong 2) and does not amount to significantly more than the judicial exception (step 2B). 
This rejection is further supported by Parmar, where it is shown that endogenous acetaldehyde is enzymatically converted into acetate within hematopoietic stem cells (Parmar, Fig 1). Parmar shows that acetate occurs naturally within hematopoietic stem cells and has a positive correlation with decreased hematopoietic stem cell DNA damage which would lead to enhanced stem cell functions as presently claimed. Accordingly, claim 10 is directed to non-statutory subject matter. 

Response to Traversal
Applicant’s arguments and amendments to claims 1 and 6 were found convincing since the culturing step of claim 1 involving artificial media (serum free DMEM or RPMI1640 for 3hr – 14 days) could not feasibly occur in nature. 
Applicant references MPEP 2106.04(c) and states that the process claims of the instant invention are not subject to the markedly different analysis as instructed by the MPEP. Applicant states that Parmar does not mention the fate of acetate incubation on promoting stem cell mobility.
Applicants arguments over independent claim 10 were not found convincing. Claim 10 is directed to a judicial exception since acetate exists endogenously within all cells including hematopoietic stem cells. Furthermore, acetic acid and salts thereof contribute to a number of endogenous functions and are byproducts of important cellular processes. Parmar was referenced merely to show that endogenous acetaldehyde is enzymatically converted into acetate within hematopoietic stem cells (Parmar, Fig 1). Parmar shows that acetate occurs naturally within hematopoietic stem cells and has a positive correlation with decreased hematopoietic stem cell DNA damage which would lead to enhanced stem cell functions as presently claimed. Accordingly, claim 10 is directed to non-statutory subject matter.

Claim Rejections - 35 USC§ 112a, enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for a method of enhancing stem cell mobility with acetic acid. Furthermore, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the claimed method for promoting the migration of bone marrow-derived hematopoietic stem cells into the peripheral blood upon administering a short chained fatty acid. This claim rejection is supported by Tateishi et al. US 2007/0043114, published 2/22/2007 (hereinafter Tateishi, reference of record) and Shoemaker et al. US 2014/0369972, published 12/8/2014 (hereinafter Shoemaker, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on December 15, 2020. A response to applicant’s arguments is found below.
Claims 1, 4, 6 and 10 describe a method for enhancing stem cell mobility comprising treating stem cells with acetic acid or a salt thereof as an active ingredient. A further method is described wherein this method is applied for promoting migration of bone marrow-derived hematopoietic stem cells into the peripheral blood. 
The factors listed below have been considered in the analysis of enablement regarding methods for a method of enhancing stem cell mobility with acetic acid.

(B)  The nature of the invention;
(C)  The state of the prior art;
(D)  The level of one of ordinary skill;
(E)  The level of predictability in the art;
(F)  The amount of direction provided by the inventor;
(G)  The existence of working examples; and
(H)  The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of claims read on a method for enhancing multiple stem cell functions including mobility, engraftment ability, CFU-F-forming ability, anti-inflammatory, immunosuppression and angiogenesis promoting abilities through treating stem cells with short chain fatty acids like acetic acid, propionic acid and butyric acid, which is considered extraordinarily broad. The current claim language seemingly encompasses a multitude of enhancement functions which can be allegedly achieved by predictable means through the treatment of mesenchymal or hematopoietic stem cells with an artificial culture media and short chain fatty acids like acetic acid, propionic acid and butyric acid. Furthermore, claim 10 reads on promoting the migration of bone marrow derived hematopoietic stem cells into the peripheral blood of a subject and reads on an in vivo treatment. This is in stark contrast to applicant’s specification, wherein examples are provided which are largely confined to the in vitro context and fail to demonstrate that the claimed relationship occurs in a predictable way. 
The prior art demonstrates that this area of research is highly unpredictable, wherein different culturing factors and incubation times can lead to different stem cell enhancement functions. Furthermore, the prior art is silent regarding how acetic acid or a salt thereof in a serum-free DMEM medium alone would be sufficient to predictably achieve the claimed stem cell enhancement properties. The unpredictability of stem cell enhancement is first demonstrated by Shoemaker, wherein specific exogenous prostaglandin pathway agonists and glucocorticoids are shown to increase stem cell engraftment and homing abilities (Shoemaker, para 13-19). Shoemaker describes a great deal of variation between different prostaglandin pathway agonists in affecting CXCR4 gene expression and stem cell 
In summary, the breadth of the claims read on enhancing a multitude of stem cell functions through treating stem cells with a broad class of short chain fatty acids or salts thereof in contrast to the sparse enabling examples provided in the specification. 

Response to Traversal
Applicant traverses the instant rejection by pointing to Figs 1, 2, 5, 7 and examples 1, 2, 4 and 6 from the instant specification. Applicant argues that detailed procedures for enhancing the mobility of stem cells using different stem cell lines and numerous short-chained fatty acids under varying conditions demonstrates the surprising and satisfactory results as claimed. Applicant points to example 6, wherein the effects of acetic acid administration on hematopoietic progenitor cells was quantified by flow cytometry. Applicant references MPEP 2164 to argue that the Examiner unjustly asks for a mechanism of stem cell enhancement.  
This argument has been fully considered, but is not found convincing. Although it is granted that a mechanism of stem cell enhancement is not required, applicant must provide an enabling specification which allows any person skilled in the art to practice the claimed method for promoting the migration of bone marrow-derived hematopoietic stem cells into the peripheral blood upon administering a short chained fatty acid. The examples provided, which are largely drawn to in vivo test data, show a high level of unpredictability. For instance, Fig 5 from the instant specification shows a great deal of variability between control and test groups. Only two concentrations of sodium acetate were tested (1mM and 
Along these same lines, the prior art demonstrates that this area of research is highly unpredictable, wherein different culturing factors and incubation times can lead to different stem cell outcomes. Furthermore, it is unclear how this invention would differentiate itself from endogenous acetates within a subject or test animal, especially as it relates to claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tateishi et al. US 2007/0043114, published 2/22/2007 (supra) in view of Hagiya et al. US 2015/0210981, published 7/30/2015 (hereinafter Hagiya). This rejection is newly applied to address applicants claim amendments on March 12, 2021
A description of claims 1, 4, 6 and 10 can be found above. 
including butyric acid wherein R1 is a hydroxyl group, R2 & R3 are hydrogens and R4 is a C2 alkyl (Tateishi, para 17). Tateishi further describes pharmaceutically acceptable salts of formula (I) (Tateishi, para 48). Tateishi describes treatment embodiments wherein the stem cells are treated ex vivo or in vitro for later transplantation (Tateishi, para 19, 20 and 152). Tateishi investigates enhancements to stem cell function resulting from fatty acid treatment including enhancements in stem cell growth, differentiation and consequential migration/grafting activity (Tateishi, para 14, 20 and example 2). Tateishi investigates incubating the fatty acid compounds and stem cells for a period of 7 days in a growth medium solution containing DMEM (Tateishi, para 136 and example 2). Tateishi specifically describes treatments involving bone marrow cells and hematopoietic “myeloid stem cells” (para 4 and claim 14) as well as administration routes including intraperitoneal injection (Tateishi, para 118). Tateishi does not expressly describe treating stem cells in a serum-free DMEM medium with acetic acid. 
Hagiya describes procedures for producing conditioned medium from mesenchymal stem cells (Hagiya, para 1). Hagiya describes mesenchymal stem cells which are cultured with 0-0.72 mM of sodium acetate (a salt of acetic acid) before adding fetal calf serum (i.e. serum free) and expressly describes using DMEM medium (Hagiya, Table 4 and 5). 
It would have been prima facie obvious to one of ordinary skill in the art to incorporate sodium acetate into the method for stem cell enhancement described by Tateishi. It would have been a matter of combining prior art elements according to known methods to yield predictable results since both authors are concerned with optimized methods for culturing and/or enhancing stem cells. One of ordinary skill would have motivation to include sodium acetate given that Hagiya provided an optimized stem cell media prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633